DNB Financial Corporation For further information, please contact: Gerald F. Sopp CFO/Executive Vice-President FOR IMMEDIATE RELEASE gsopp@dnbfirst.com (NasdaqCM:DNBF) DNB Financial Corporation Declares a $0.05 Cash Dividend (May 23, 2012 Downingtown, PA) The Board of Directors of DNB Financial Corporation, parent of DNB First, National Association, the oldest National Bank in the greater Philadelphia region, has declared a cash dividend of $0.05 per share for the second quarter of 2012, to shareholders of record on June 11, 2012.The cash dividend will be paid on June 21, 2012. DNB Financial Corporation is a bank holding company whose bank subsidiary, DNB First, National Association, is a community bank headquartered in Downingtown, Pennsylvania with12 locations. Founded in 1860, DNB First is the oldest national bank in the greater Philadelphia region. In addition to providing a broad array of consumer and business banking products, DNB offers brokerage and insurance services through DNB Investments & Insurance as well as investment management and trust services through DNB First Investment Management & Trust. DNB Financial Corporation’s shares are traded on Nasdaq’s Capital Market under the symbol: DNBF. We invite our customers and shareholders to visit our website at http://www.dnbfirst.com.
